           Case 5:18-cv-05655-JFL Document 24-1 Filed 03/25/19 Page 1 of 14

     PRIOR PRINTER'S NCS. 1970, 2259, 2369                         PRINTER'S NO.      2382

                        THE GENERAL ASSEMBLY OF PENNSYLVANIA



                            SENATE BILL
                            No. 14 21 se~s6~~                         of


     IN7RODUCED BY JDBELIRER, ME~LOW, CORMAN, ~~STO, LE~OND,
         TARTAG~IONE, D. WHITE, MOWERY, GREENLEAf, BOSCOLA, HELFRICK,
         DENT, THOMPSON, M. WHITE, TOM::...INSON, ROBBINS, ::..AVALLE, BELL,
         KITCHEN, SCARNATI, GER:~ACH, KASU~IC, WENGER, BOCACK, CONTI,
        A. WILLIAMS, WACGH AN0 WAGNER, APRIL 30, 2002

     AS   ~~NDED      ON THIRD CONSIDERATION, NOVEMBER 18, 2CC2


                                          AN ACT

 1   Protecting tte free exercise of religion; and prescribing the
 2      conditions ~nder which governme~t may s~bsta~tially burden a
 3      person's free exercise of relig1on.

 4        The General     Asse~bly   of the   Co~~o~wealth    of   Pennsylva~1a


 5   hereby enacts as follows:

 6   Section 1.       Short title.

 7        This act shall be known and         ~ay   be cited as the Religious

 8   Freedom     Protectic~   Act.

 9   Section 2.       Legislative    findi~gs.


10        7he   Ge~eral   Assembly finds and declares as follows:

11              (1)    Laws and   governmenta~      actions which are facially

12        ne~tral     toward religion, as well as laws and governmental

13        actions intended to 1nterfere with religious exercise, may

14        have the effect of       s~bstantially     burdening the free exercise

15        of re:igion. However, neither State nor local              govern~ent

16        should substantial:y burden the free exercise of                 religio~


17        w1thout compelling justification.
\             Case 5:18-cv-05655-JFL Document 24-1 Filed 03/25/19 Page 2 of 14


                  (2)     The General    Asse~bly   inte~ds    that al: laws, which it

     2      has heretofore enacted or will hereafter enact, and al:
     3      ordinances and       reg~lations    which have been or        w1l~    be adopted
     4      by political subdivisions or executive agencies, shall be
     5      construed so as to avoid the inposition of substantial
     6      burdens upon the free exercise of re:igion w1thout compelling
     7       justification.
     8   Section 3.       Definitions.
     9      The following words and phrases when used in th1s act shall
    10   have the meanings given to then in this section                 ~nless       the
    11   context clearly indicates otherwise:
    12       "Agency."     A Com.'Uonwealth agency or a        non-Com.'Uo~wealth


    13   agency. THE TER...l\1 SHALL NO'::' INC:::...UDE THE COURTS OF TH:::S                   <-
    14   CO~~ONWEALTH     OR A   GRA~D   JURY ACTING   PURSUAN~    ~0    42 PA.C.S.         §

    15   4548 (RE:::...AiiNG TO POWERS OF INVESTIGATING GRANC JURY).
    16      "Co:mr.onweal th agency."       The Com.'T.onweal th, inc 1 udi ng the
    17   Executive Department and its boards and              co~~issions;       an
    18   independent administrative department, board and coiTmission; or
    19   a public official thereof, acting under color of State law.
    20       "Correctional emp:oyee."          A public official, employee, agent,
    21   contractor or volunteer working for or prov1ding services
    22   relating to a correctional facility or its              i~'1lates.

    23      "Free exercise of religion."            The practice or observance of
    24   religion under section 3 of Article I of the Const1tution of
    25   Pennsylvania.
    26       "Non-Com.'Uonwealtl:: agency."      A pol1t1cal subdivlsion,
    27   m~nicipal      authority or any other local       governme~t


    28   instrumentality authorized by law, or a              p~blic    official thereof,
    29   acting under the color of State law.
    30       "Person."      An individual, or a churct., association of
    20020S~421B2382                            - 2 -
          Case 5:18-cv-05655-JFL Document 24-1 Filed 03/25/19 Page 3 of 14


 1   churches or other       religio~s      order, body or institution wh:ch

 2   qua:ifies for exemption         fro~    ~axatior.   ur.der   sectio~   501(c) (3) or

 3   (d) of the       :nter~al   Revenue Code of 1986 (Public Law 99-514, 26

 4   'J.S.C. § 501).

 5      "Substantially burden."          Ar. ager.cy actior. which does any of

 6   the following:

 7             (1)    Significantly constrains or inhibits             cond~ct   or

 8      expression mandated by a person's sincerely held religious

 9      beliefs.

10             (2)    Sig~ificantly    c~rtails      a person's ability to express

11      adherence to the person's religious fa1th.

12             ( 3)   Denies a person a reasonable          opportu~1ty      to engage

13

14
        i~    activities which are fundaxental to the person's religion.

               (4)    Co~pe~s    conduct or expression which violates a
                                                                                            --
1S      specific tenet of a person's religious faith.

16   Section 4.       Free exercise of religior. protected.

17      (a)     General rule.--Except as provided in subsection (b), an

18   agency shall r.ot substantially burden a person's free exercise

19   of religion, including any burden which resu:ts from a rule of

20   general applicability.

21      (b)     Exceptior.s.--An     age~cy    may substar.tially burden a

22   person's free exercise of religion if the agency proves, by a

23   prepondera~ce       of the evidence, that the burden is all of the

24   following:

25             (1)     In furtherance of a compelling interest of the

26      agency.

27             (2)     The least restrictive means of furthering the

28      compelling interest.

29   Section 5.       Actions.

30      (a)     Cla:m or defer.se.--A person whose free exercise of

20020S1421B2382                              - 3 -
         Case 5:18-cv-05655-JFL Document 24-1 Filed 03/25/19 Page 4 of 14


 "
 .L   religion has been burdeBed or likely will be burdened in

 2    violation of sect1on 4 may assert that violation             aga1~st    aB

 3    agency as a       clai~    or defense in any JUdlcia: or    a~i~istrative


 4    proceeding.

 5       (b)    Notice.--Notwithstar.d:ng subsection (a) and except as

 6    provided in subsection (c), a person may r.ot brir.g an actior. in

 7    court to assert a claim under this act ur.less, at least 3C days

 8    prior to brir.ging the action, tte person gives written notice to

 9    the agency by certified ma1l,           ret~rn   receipt requested,

10    infor~ing       the agency of all of the following:

11             (1)     The person's free exerc1se of relig1on has been or

12       is about to be substant1a:ly burdened by an exercise of the

13       agency's governmental authority.

l4             (2)     A description of the act or refusal to act which has

15       burdened or will burden the person's free exercise of

16       religion.

17             ( 3)    The manner in which the exercise of the          govern~ental


18       authority burdens the person's free exercise of religion.

19       (c)    ExcepLion.--A person         ~ay   bring an action 1n court

20    without providing the notice requ1red by subsection (b)                if ar.y

21    of the following          occ~r:


22             (1)     The exercise of governmental authority which

23       threatens to substar.tially          b~rden   the person's free exerc1se

24       of religion is          i~~inent.


25             (2)     The person was not informed and d1d not otherwise

26       have knowledge of tte exercise of the             govern~ental   authority

27       in t1me to reasonably prov1de notice.

28             ( 3)     The provision of the not1ce would       de~ay   an action to

29       the extent that the action would be dismissed as               unti~ely.


30             (4)      The claim or de:ense is asserted as a counterclaim

20020Sl421B2382                              - 4 -
         Case 5:18-cv-05655-JFL Document 24-1 Filed 03/25/19 Page 5 of 14


 1      in a pending proceedi.ng.

 2      (d)     Limitation.--Prlor to    t~e    exp1ration of the 30-day

 3   period referred to in      s~bsection     (b), an agency which receives

 4   notice in accordance with subsection          (b) may   re~edy   the

 5   substantial burden on the person's free exerci.se of religion.

 6      (e)     ~urisdiction.--A   person alleging a violation of section

 7   4 by a    Co~~onwealth   agency nay br1ng an action in Comrr.onwea:th

 8   Court in accordance wi.th thi.s section and the applicable rules

 9   of court. In accordance Wlth this section and applicable rules

10   of court, a person alleging a vio:ation of section 4 by a non-

11   Corr.rr.onwealth agency rr.ay bring an action 1n the court of common

12   pleas for the county where the non-Comnonwealth agency's office

13   is located.

14             Remedies.--If a person asserts a claim or defense In

15   accordance with this section and proves, by clear and convincing

:6   evidence, that the person's free exercise of religion has been

17   burdened or likely will be burdened in violation of section 4, a

18   court may award the person such declaratory or injGnctive relief

19   as may be appropriate. No court shall award monetary daxages for

20   a violation of this act. Unless the court finds that the actions

21   of the agency were dilatory, obdGrate or vexatious, no court

22   shall award attorney fees for a violation of this act.

23      (g)     Inmate claims.--To the extent perxitted Gnder the

24   Federa~    law, an agency shall be deemed not to have violated the

25   provisions of this act if a rule, policy, act1on, onission or

26   regulat~on    of a correct1onal facility or its correctional

27   employees is reasonably related to legit1mate penological

28   ~nterests,    inc:uding the deterrence of      cri~e,   the prudent use of

29   institutional resources, the rehabilitation of prisoners or

3C   :nstit~tional    security.

20020s:421B2382                         - 5 -
                Case 5:18-cv-05655-JFL Document 24-1 Filed 03/25/19 Page 6 of 14


     Section 6.          Applicability.

 2        (a)     General       r~le.--This    act shall apply to any             S~ate   or

 3   local law or ordir.ance and the implementa:ion of that law or

 4   ordir.ance, whether statutory or otherwise, and whe:her adopted

 5   or effective prior to or after :he ef:ective da:e of this act.

 6   Ar.y law enacted by :he General Assembly af:er the effective date

 7   o: this act shall be subJect :o this act unless the General

 8   Assemb~y      expressly excludes that law from :his act by specific

 9   reference to this act. THIS ACT SHALL NOT APPLY TO ACTIONS OF                                <--

:o   THE COURTS OF            ~HIS   CO~~~ONWEA:"~H   OR   ~0   ANY R0LES OF PROCEDURE OR

11   TO   CO~ON        LAW ADOPTED BY THE COURTS OF THIS                 CO~~ONWEALTH.


12        (b)     Exceptior.s.--Notwithstand:ng subsection (a), ar.d subject

13   to existing religious excep:ions, this act                         shal~   not app:y to

14   any of :he following:

15               (1)    A~y     crimir.al offer.se under 18 Pa.C.S.              (relatir.g to

16        crimes and offer.ses) or under the act o: April 14, 1972

17        (?.1.233, No.64), known as The Controlled Substance, Drug,

:8        Device and Cosme:ic Act, which is graded as a felony or a

19        misdemeanor.

2C               (2)    Any provision of 75 Pa.C.S.                (relating to vehicles)

21        which does any of the :allowing:

22                      (i)     Requires the licensing o: motor vehicle

23               operators.

24                      (ii)     Requires the registration of motor vehicles.

25                      (iii)        Requires financial responsibility for motor

26               vehicle accidents.

27                      (iv)     Protects the     p~blic        fro~   :he   ~nsafe   operation

28               of xotor vehicles or          fro~    dangerous conditions on the

29               highways.

30               (3)     Ar.y provis1on of law which requires physicians or

2002CS1421B2382                                  - 6 -
             Case 5:18-cv-05655-JFL Document 24-1 Filed 03/25/19 Page 7 of 14


 1       profess~o~al      n~rses      to be properly licensed in order to

 2       practice their profession.

 3             (4)     Any provisior: of the act of June 13, 1967           (P.:,.31,

 4       No.21), known as tr.e          P~b:ic   We:fare Code, which prevents the

 5       er.dar:germent of the health or safety of           1nd~v~duals     in

 6       facilities which are licensed or             s~pervised    under the     P~blic

 7       Welfare Code.

 8             (5)    Any provision of tr.e acto:         J~:y   19, 1979 (P.L.130,

 9       No.48), known as the Health Care Facilities Act, whicr.

10       requires tte safe cor:struction or operatior: of licensed

11       health care facilities.

12             (6)    Any provisior: of the act of November 10, 1999

13       (P.L.491, No.45),           knowr: as the Pennsylvania     Cons~r~ction     Code

14       Act, which prevents the er:dangerment of healtr. and safety.

15             (7)    Any provision of law which requires the reporting of

16       abuse.

17   Section 7.       Construction.

18       Nothing ir: this act shall be construed to authorize any

19   government to protib1t or penal:ze the holding o: any religious

20   belief, or to take any action contrary to the                 Cor:stit~tion    o:

21   the United States or the Cor:stitution of Pennsylvan1a. Nothing

22   ir: this act stall be construed to require a religiously

23   affiliated hea:tr. care facil:ty to provide, allow, participate

2~   in or re:er for health care services which are contrary to the

25   re~igious       beliefs or practices of the facilityi           PROVIDED THAT          <--

26   THE FACILITY SHALL PROV:DE NOTICE TO ITS PATIENTS OF :TS

27   POLICIES REGARDING THOSE HEA:,TE CAR£ SERVICES.

28   Section 8.        Effective date.

29       This act shall take e:t"fect imrr.ediate:y.



C! 5L4~RI,E/ 2 C02 CS 14 21 B2 382           - 7 -
Case 5:18-cv-05655-JFL Document 24-1 Filed 03/25/19 Page 8 of 14
 3!2012q19         Case 5:18-cv-05655-JFL Document 24-1 Filed 03/25/19 Page 9 of 14
                                                                      USPS com®- USPS Tracking® Results


    USPS Tracking®                                                    FAQs        > {https://www.usps.com/faqs/uspstracking-faqs.htm)


                                               Track Another Package                            +


  Tracking Number: 70170190000053868269
                                                                                                                                                Remove X

 Your item was delivered to an individual at the address at 2:15 pm on March 12, 2019 in
 PHILADELPHIA, PA 19106.
                                    =
                                       ===-=~----=====~·
                                    'seNDER: coMPLETE 'ri-lts.sEC"ft~N -
                                                                         ..                                                                                               I



                                                    ;r   ~             <.   ~'     ~




 ~Delivered
                                         '      F            I   ..




                                    • Complete items 1, 2, and 3.
                                    • Print your name and address on the reverse .
                                       50 that we can return the card to you.
March "12, 2019 at 2:15 pm
                                    a Attach this card to the back of the mailpiece,
Delivered, Left with Individual        or on the front if
PHILADELPHIA, PA 19106              1.       Addressed to:
Get Updates    v                    E.co Pv- ~R 5~
                                    ~~"'n"tf
                                    ~tu;..~~~
                                             + . ·'-. ·                      11


------------------------.....                                                                   U3=.~se=N~Ic=e;~=p=e==========~o:~=oo=~~M:~~~e:~:~:ss®;==
                                                                                                 g:~:~ ~~~~:~=                             § ~:~l;;~~~~;estrtcted
   Text & Email Updates
                                        lllllllllll li 1111111111111111111111 11111111111                           Restncted Delivery
                                                                                                                                                     R ~ -•pt ~or
                                             9590 9402 4303 8"190 67 49 71                       o0 Certlfled Mall®              •
                                                                                                    Certified Mall Restricted Delivery     0   ~t;g~an~~~
                                                                                                 0 CoUect on Delivery                       0 Signature Conflrmatior>""
  Tracking History                 .=£8tti(:ie]iiiiffijt;eLj~~:-:ru:~~~~;=:J
                                                    ,. from sMtil"s_.L:ll:><;JL - - -
                                                                                                    Collect on DeliveJY Restricted Delivery 0 Restricted
                                                                                                  ) Insured Mail
                                                                                                                                              S.)snature Cotlf!rrnatlon
                                                                                                                                                         Delivery
                                                                 0 0 00 5 3 8 6 8 2 69            )Insured Mail Restricted Oel!VeJY
                                                                                                    (over$500)

                                    PS Fonn 3811, July 2015 PSN 7530~0~~000·9053                                                         Domestic Return Receipt~

 March 12,2019,2:15 pm
 Delivered, Left with Individual
 PHILADELPHIA, PA 19106

 Your item was delivered to an individual at the address at 2:15pm on March 12, 2019 in PHILADELPHIA,
 PA 19106.



 March 12,2019
 In Transit to Next Facility



March 9, 2019, 10:55 am
Arrived at USPS Regional Facility
PHILADELPHIA PA DISTRIBUTION CENTER
 /20/2019 ...           Case 5:18-cv-05655-JFL Document    24-1Tracking®
                                                USPS.com®- USPS   Filed Results
                                                                         03/25/19 Page 10 of 14
   ..
   USPS Tracking®                                                   FAQs         > (https://www.usps.com/faqs/uspstracking-faqs.htm)



                                                  Track Another Package                                                     +


                                                                                                                                                                           Remove X
   Tracking Number: 70170190000053868351

   Expected Delivery by                                                                                                     -         --     COMPLETE THIS SECTION ON DELIVERY                              --
                                                    ,
                                                        SENDER: COMPLETE THIS SECTION
                                                               ..                             ~        {        ~   X   0   <'"
                                                                                                                                  ,
                                                                                                                                  \    ..
                                                                                                                                                                  ~ :\                 "   • ,    >    Y.




                                                        • Complete items 1, 2, and 3.                                                         A. Signature               r7 0/1 11 -KI
   MONDAY                                               • Print your name and address on the reverse                                          X   {!Lat,t_d_b~ ~~
                                                             so that we can return the card to you.
                                by
                                                        • Attach this card to the back of the mailpiece,                                                          If
                                                                                                                                               B. Received "r1f (Printed Name}.         c.


   11             MARCH
                  2019 (J)      8 •. 00 p m
                                                              or on the front if space ermits.
                                                 17• -1.~Arti~'c::I~;A~dd'-;re:::s::.:se:_;d7
                                                   1 {)11/,~·td ~ ~ M, ~~
                                                 \!..

                                                     9:(tJ.a:/5 titS lf)fs./:Jil~r~~
                                                                                                                                              {!I alld         '9
                                                                                                                                                           i ({ /} .          Ip
                                                                                            to::!::~"-:).~r.:..{.T'\"-:-"""":"c:LI.6;-tf----j D. Is delivery address different from item 1?
                                                                                                                                                  If YES, enter delivery addi'$SS below:



                                                    02 -t;/-D'?-                                   .
    & Delivered                                          :z_2,0s-' O~O~Ar::::tnfAo:S..,1~D/
                                                        LiJ.N'tevt>kn fUIA/VT~~.,-- ·                                                       !.!==::::======::::=
                                                                                                                                             3. Service Type                       0 Priority Mall Expres
   March 11,2019 at 12:11 pm
   Delivered, Left with Individual                                             lllllllllllllllllllllll
                                                            l\11\lllllllllllllllll I
                                                              9590 9402 4303 8190 49 64                    67
                                                                                                                                            g~~~~~!~~~:Restricted Delwe~
                                                                                                                                            0 MRetu~ R~eipt for
                                                                                                                                            o Certified MaO Restricted OeliveJY
                                                                                                                                                                                   g~:;:~~ ~:~T~e
   LANCASTER, PA 17601                                                                                     0 Ccllect on Delivery                ere an ~~      •
                                                        -~~~~--==----===:=::-;;::::-;:;::;;-----j 0 Collect on Delivery Restricted Delivery 0 Signature Confirm,
                                                         2. Article Number (Transfer from serv~ ~- -- - -- J Insured Mall
   Get Updates      v                                   7017 -0 19 0               0 0 0 0 5 3 8 6 . 8 3 51
                                                                                                                                            0 Signature ConflrmE
                                                                                                                                             I   [g~~$~~of' Restricted DeUvery        Restricted Delivery

                                                                                                                                                                                  Domestic Return Re
                                                         PS Form 3811, July 2015 PSN 7530-02-000-9053



       Text & Email Updates                                                                                                                                                       v


       Tracking History


       March 11,2019, 12:11 pm
       Delivered, Left with Individual
       LANCASTER, PA 17601
       Your item was delivered to an individual at the address at 12:11 pm on March 11, 2019 in LANCASTER, PA
       17601.



       March 10, 2019, 2:11 pm
       Departed USPS Regional Facility
       HARRISBURG PA DISTRIBUTION CENTER




httos:/itools.usps.com/goffrackConfirmActlon?tRef=fullpage&tL c=3&text28 777=&tlabels=70170190000053868351 %2C%2C                                                                                1/3
3/20/2019, ..         Case 5:18-cv-05655-JFL Document
                                               USPS com®24-1    Filed 03/25/19
                                                        - USPS Tracking® Results Page 11 of 14
        March 10, 2019
        In Trans1t to Next Facility



        March 8, 2019, 10:30 pm
        Arrived at USPS Regional Facility
        HARRISBURG PA DISTRIBUTION CENTER



        March 8, 2019, 5:00 pm
        Departed Post Office
        LANCASTER, PA 17601



        March 8, 2019, 12:33 pm
        USPS in possession of item
        LANCASTER, PA 17601




        Product Information                                                                                          v   "i1
                                                                                                                         CD
                                                                                                                         CD
                                                                                                                         a.


                                                               See Less A




                                  Can't find what you're looking for?
                          Go to our FAQs section to find answers to your tracking questions.



                             FAQs (https://www.usps.com/faqs/uspstracking-faqs.htm)




https 1/tools usps com/go!T rackConfirmActlon?tRef=fullpage&tLc=3&text28777=&tLabels =70 170190000053868351 %2C%2C         2/3
Case 5:18-cv-05655-JFL Document 24-1 Filed 03/25/19 Page 12 of 14




                                                                                                                          0 Priority Mall ExpreSli®
                                                                                                                          o Registered Malr"
                                                                                                                          o Reglstered Mail Reotrtcted
                                                                                                                             Delivery
                                                                                                                          C Return Receipt for
                                                                                                                            Merchandise
                                                                                                                          0 Si~nature Con!lrmatlon"'
                                                                                                                          0 Signature Conflmuatlon
                                                                                                                              Fi'Sstr!cted Delivery
    ?017 0190 0000 5386                                                                                              Domestic Return Receipt
    PS Form 3811, July 2015 PSN 7530·0==~00-9053




                                                                              coMPL£ri:'iH!s\~E:CrtoN _of./occ.lvtRv                                             .;,_ ·:.
                                                                          ~        "   ~-~<(,.   •.,,..,   ''{"1.   ..!    ...,~r" "'~:: A,•_..:J~~   .,.,I;;_     X"'::-

       11 Complete items 1. 2, and 3.
       • Print your name and address on the reverse
          so that we can return the card to you.
       • Attach this card to the back of the mailpiece,
          or on the front if space ermits.
       1. Artie!~ Addressed to:                  {.           d.IJtJ-         D. Is delivery address different from item 1?
      {)~d /~ A/11. fi4 O#r~
                                                                                 If YES, enter delivery address below:

     ';:;faa25 c<. :5 fl)t6fo/1,t12f-!1!f.61tCJ/J
     C> z-t>/-t:> '7-             •
      :z..zo5oe£Gol...( (i71lte.. • I
      (....a.N'l~~ ~~1~b
                                                                         3. Service Type
           lllllllllllllllmlllllllltllllllllllllllllil
             9590 9402 4303 8190 6749 64
                                                                         0 Adult Signature
                                                                          0 Adult Si~ature Restricted Detlvery
                                                                          D Certified Mall®
                                                                                                                               0 Priority Mall Express®
                                                                                                                               C Registered Mall'"'
                                                                                                               Cl ReQ!stered Mall Restrloted
                                                                                                                  DeUvsry
                                                                          0 Certified Mall Ratrlcted eenvery   Cl Return Receipt for
                                                                                                                  Me~handlse
     --;;-;~;--.-;:--';"""""-;o--:---:----:":""":'--:-...,......,..-----l [J Collect on Deliwry
       2. Article Number [ranster frOm seriilce~D __ _ __ D Collect on Delivery Restricted Delivery 0 Signature Confirmation"'
                                                                              Insured Mall                                     0 Signature Conflrmirt!Oil
     7017 D190 0 ODD 538b 8351                                            llnsured MaliRestrlctedOeDvery
                                                                              (over$500)
                                                                                                                                   flestrtcted DeUvery

       PS Form    3811, July 2015 PSN 7530..()2-000-9053                                                                    Domestio Return Receipt ,
                                                                                                                                                                      -.
Case 5:18-cv-05655-JFL Document 24-1 Filed 03/25/19 Page 13 of 14




                                                                   30 Jumada Ill439 MCY
                                                                   March 7, 2019 CCY

    NOTICE OF AFFIDAVIT REMOVAL TO FEDERAL COURT
    PURSUIANT TO TITLE 28 § 1441 (C)(A)(l) JOLl\TDER OF RELATED
    CASED AND TITLE 28 § 1331 FEDERAL QUESTIONS

                                                  Exhibi:
                                          Certificate of Setv1ce


    Clerk of Court ED Pa
    James A. Bryne U.S Courthouse
    Room2609
    601 Market Street
    Philadelphia, Pennsylvania 19106




    It is Hereby Certified that service of the foregoing, NOTICE OF AFFIDAVIT REMOVAL
    TO FEDERAL COURT PURSCIANT TO TITLE 28 § 1441 (C )(A)(1) JOINDER
    RELATED CASE AND TITLE 28 § 1331 FEDERAL Q"GESTIONS CONSTITUTION,
    LAWS AND TRI•:ATIES has been made upon the following address by depositing a copy in the
    United States Republic by way of Ftrst Class Certified Mat!, Return Receipt, Article Numbers:
    70170190000053868313/9590 9402 4303 8190 6749 71 US A. 7th day of March, 1439 M.C.
    (2019 C.C.Y.) addressed to:


    David Miller in his official capacity as Dtstrict Justice
    020102
    2205 Oregon Pike
    Lancaster Pennsylvania Commonwealth 17601-4606

     17601-4606RE: 70170190000053868351/9590 9402 4303 8190 6749 64




                           ~~-==-..::;~~C=-.G_il?___:::~::::....=...=.:~~D.~
                           Noble Drew Ali Disciple in tr st, Sheik C. Barnes Bey Grand Governor.
                           heirs and successors, an Executive Ruler of the Grand Body, Consul
                           Ordained Divine Minister.
Case 5:18-cv-05655-JFL Document 24-1 Filed 03/25/19 Page 14 of 14




                                                                  30 Jumadnll 1439 MCY
                                                                  March 7, 2019 CCV

   NOTICE OF AFFIDAVIT REMOVAL TO FEDERAL COURT
   PURSUIANT TO TITLE 28 § 1441 (C)(A)(l) JOINDER OF RELATED
   CASED AND TITLE 28 § 1331 FEDERAL QUESTIONS

                                                 Exhibit
                                         Certificate of Service
   David Miller in h1s official capacity as District Justice
   020102
   2205 Oregon P1ke
   I ,an caster Pennsylvania Commonwealth
   17601-4606




   It is Hereby Cert1fied that service of the foregomg, NOTICE OF AFFIDAVIT REMOVAL
   TO FEDERAL COURT PURSUIANT TO TITLE 28 § 1441 (C )(A)( I) JOINDER
   RELATED CASE AND TITLE 28 § 1331 FEDERAL QUESTIONS CONSTITUTION,
   LAWS AND TREATIES has been made upon the following address by depositing a copy in the
   United States Republic by way of First Class Certified Mail, Retum Receipt, Article Numbers:
   70170190000053868351/9590 9402 4303 8190 6749 64 U.S.A. 7'11 day of March , I 439 M.C.
   (201 9 C.C.Y.) addressed to:



   Clerk of Court E:J Pa
   James A. Bryne U.S Courthouse
   Room2609
   60 I Market Street
   Philadelphia, Pe1msylvania 191 06

   RE: 70170190000053868313/9590 9402 4303 8190 6749 71




                       ~-·v2L ~---~~ o.D.~~
                       .   ~~~eik C. Barnes Bey Grand Governor.
                           heirs and successors, an Executive Ruler of the Grand Body, Consul
                           Ordained Divine Minister.
